Name: Commission Directive 2000/57/EC of 22 September 2000 amending the Annexes to Council Directives 76/895/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on fruit and vegetables and certain products of plant origin, including fruit and vegetables respectively (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  consumption;  agricultural policy;  deterioration of the environment;  foodstuff
 Date Published: 2000-09-29

 Avis juridique important|32000L0057Commission Directive 2000/57/EC of 22 September 2000 amending the Annexes to Council Directives 76/895/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on fruit and vegetables and certain products of plant origin, including fruit and vegetables respectively (Text with EEA relevance) Official Journal L 244 , 29/09/2000 P. 0076 - 0077Commission Directive 2000/57/ECof 22 September 2000amending the Annexes to Council Directives 76/895/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on fruit and vegetables and certain products of plant origin, including fruit and vegetables respectively(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/895/EEC of 23 November 1976 on the fixing of maximum levels for pesticide residues in and on fruit and vegetables(1), as last amended by Commission Directive 2000/24/EC(2), and in particular Article 5 thereof,Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in certain products of plant origin, including fruit and vegetables(3), as last amended by Directive 2000/42/EC(4),Having regard to Council Directive 91/414/EEC of 15 July 1991 on the placing of plant protection products on the market(5), as last amended by Commission Directive 2000/10/EC(6), and in particular Article 7 thereof,Whereas:(1) In accordance with the provisions of Directive 91/414/EEC, authorisations of plant protection products for use on specific crops are the responsibility of the Member States. Such authorisations are required to be based on the evaluation of effects on human and animal health and influence on the environment. Elements to be taken into account in such evaluations include operator and bystander exposure and impact on the terrestrial, aquatic and aerial environments, as well as impact on humans and animals through consumption of residues on treated crops.(2) For products of plant origin, including fruit and vegetables, maximum residue levels generally reflect the use of minimum quantities of pesticides to achieve effective protection of plants, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable, in particular in view of the protection of the environment and in terms of estimated dietary intake.(3) Maximum residue levels are fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residue in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported with such necessary data.(4) Maximum residue levels for pesticides should be kept under review. The levels may be changed to take account of new uses, new information and data and, in particular, should be urgently reconsidered with a view to reduction if concerns about dietary exposure of consumers, based on new or reviewed information, are brought to the attention of the Commission, in particular in implementation of Article 4 of Directive 76/895 and Article 8 of Directive 90/642/EEC.(5) Information on new or changed uses of the pesticides covered by this Directive have been notified to the Commission. The information supporting these uses has been evaluated and it is appropriate to modify the existing maximum residue limits in the Annexes of the Directives.(6) The lifetime exposure of consumers to these pesticides via food products that may contain residues of these pesticides, has been assessed and evaluated in accordance with the procedures and practices used within the European Community, taking account of guidelines published by the World Health Organistion(7) and it has been calculated that the maximum residue levels fixed in this Directive do not give rise to an exceedence of the acceptable daily intakes.(7) Where appropriate, the acute exposure of consumers to these pesticides via each of the food products that may contain residues of these pesticides has been assessed and evaluated in accordance with the procedures and practices currently used within the European Community, taking account of recommendations published by the World Health Organisation, and no acute intake concerns have been identified.(8) Article 4 of Commission Directive 98/82/EC(8), on the setting of maximum residue levels, fixed temporary maximum residue levels for vinclozolin for some commodities in advance of the adoption for all agricultural products of reviewed maximum residue levels on the basis of the evaluation works under the provisions of Article 8(2) of Directive 91/414/EEC. This evaluation is not yet complete. It is nonetheless appropriate to reduce the exposure of consumers to residues of vinclozolin by reducing the maximum residue levels of vinclozolin for certain commodities. It is also appropriate that these revised levels be fixed on a temporary basis pending the completion of the said evaluation work.(9) All of the pesticides for which maximum residue limits are being fixed by this Directive need to be evaluated in the framework of Directive 91/414/EEC. The maximum residue limits fixed by this Directive for each pesticide will need to be reviewed case by case on the basis of eventual Commission decisions following the evaluation work carried out under Article 8(2) of Directive 91/414/EEC.(10) The Community's trading partners have been consulted about the levels set out in this Directive through the World Trade Organisation and their comments on these levels have been considered. The possibility of fixing import tolerance maximum residue levels for specific pesticide/crop combinations will be examined by the Commission on the basis of the submission of acceptable data.(11) The opinions of the Scientific Committee for Plants, in particular advice and recommendations concerning the protection of consumers of food products treated with pesticides, have been taken into account.(12) This Directive is in accordance with the opinion of the Standing Committee on Plant Health;HAS ADOPTED THIS DIRECTIVE:Article 1In Annex II of Directive 76/895/EEC the entry of "3" for folpet in wine grapes is replaced by "10".Article 2Annex II of Directive 90/642/EEC is modified as follows:1. the entry of "1" for maleic hydrazide in carrots and in parsnips is replaced by "30";2. the entry of "0,1" for glyphosate in cottonseed is replaced by "10";3. the entries of "0,05" for the dithiocarbamates maneb, mancozeb, metiram, propineb and zineb in olives are replaced by "5";4. a new entry is made for the pesticide residue diphenylamine with the following maximum residue limits:>TABLE>5. The entries for vinclozolin of "3" and "2" for tomatoes and peaches are replaced by "0,05*" and "0,05*" respectively. These revised values are fixed on a temporary basis.Article 3This Directive enters into force on the 20th day following its publication in the Official Journal of the European Communities.Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 March 2001 at the latest. They shall forthwith inform the Commission thereof.They shall apply these provisions as of 1 April 2001.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 4This Directive is addressed to the Member States.Done at Brussels, 22 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 340, 9.12.1976, p. 26.(2) OJ L 107, 4.5.2000, p. 28.(3) OJ L 350, 14.12.1990, p. 71.(4) OJ L 158, 30.6.2000, p. 51.(5) OJ L 230, 19.8.1991, p. 1.(6) OJ L 57, 2.3.2000, p. 28.(7) "Guidelines for predicting dietary intake of pesticide residues" (revised), prepared by the GEMS/Food programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7).(8) OJ L 290, 29.10.1998, p. 25.